      Case 2:21-cv-00146-TOR     ECF No. 23    filed 08/31/21   PageID.439 Page 1 of 17




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    AARON L. BELL,
                                                   NO. 2:21-CV-0146-TOR
 8                              Plaintiff,
                                                  ORDER GRANTING DEFENDANTS’
 9           v.                                   MOTION FOR PARTIAL
                                                  DISMISSAL AND GRANTING IN
10    CITY OF SPOKANE, J.                         PART PLAINTIFF’S MOTIONS TO
      CHRISTENSEN, D. DUNKIN, J.                  AMEND
11    CURTIS, SGT. PREUNIGER, E.
      KANNBERG, and UNKNOWN
12    SUPERVISORS,

13                              Defendants.

14

15         BEFORE THE COURT are Defendants’ Fed. R. Civ. P. 12(b)(1) Motion for

16   Partial Dismissal of Certain Defendants and Claims (ECF No. 11), Plaintiff’s

17   Motion to Add Defendants and Amend Complaint (ECF No. 15), and Plaintiff’s

18   Second Motion to Add Defendants and Amend Complaint (ECF No. 16). These

19   matters were submitted for consideration without oral argument. The Court has

20   reviewed the record and files herein, the completed briefing, and is fully informed.

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 1
      Case 2:21-cv-00146-TOR      ECF No. 23    filed 08/31/21   PageID.440 Page 2 of 17




 1   For the reasons discussed below, Defendants’ Fed. R. Civ. P. 12(b)(1) Motion for

 2   Partial Dismissal of Certain Defendants and Claims (ECF No. 11) is GRANTED,

 3   Plaintiff’s Motion to Add Defendants and Amend Complaint (ECF No. 15) is

 4   GRANTED, and Plaintiff’s Second Motion to Add Defendants and Amend

 5   Complaint (ECF No. 16), is DENIED as futile.

 6                                     BACKGROUND

 7         This case arises from an arrest made by the Spokane Police Department

 8   (“SPD”) in Spokane, Washington. See ECF No. 1-2. Prior to this action, on

 9   February 3, 2020, Plaintiff filed suit for largely the same events at issue against

10   Defendants City of Spokane, J. Christensen, D. Dunkin, J. Curtis, and E.

11   Kannberg. See Bell v. City of Spokane et al., 2:20-cv-00051-TOR (“Bell I”). In

12   that action, Plaintiff listed the following causes of action in the amended

13   complaint: (1) excessive force in violation of the Fourth Amendment, (2) failure to

14   intervene in violation of the Fourth Amendment, (3) cruel and unusual punishment

15   in violation of the Eighth Amendment, (4) failure to provide adequate medical care

16   in violation of the Fourteenth Amendment, (5) failure to provide a police report or

17   internal affairs investigation, and (6) battery and gross negligence or willful and

18   wanton misconduct in violation of state law. See Bell I, ECF No. 21.

19         On September 23, 2020, while Plaintiff was represented by counsel, the

20   Court granted in part and denied in part Defendants’ motion for summary

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 2
      Case 2:21-cv-00146-TOR      ECF No. 23    filed 08/31/21   PageID.441 Page 3 of 17




 1   judgment and dismissed Defendants D. Dunkin, J. Curtis, and E. Kannberg with

 2   prejudice. See Bell I, ECF No. 46. As a result of that order, the Court dismissed

 3   all of Plaintiff’s claims with prejudice except Plaintiff’s Fourth Amendment and

 4   state related claim for excessive force based on the allegation that Officer

 5   Christensen grabbed the Plaintiff’s handcuffs and dragged him into the vehicle,

 6   thereby breaking Plaintiff’s clavicle. Bell I, ECF No. 46 at 23. On January 13,

 7   2021, the Court dismissed Plaintiff’s action without prejudice following Plaintiff’s

 8   notice of stipulated voluntary dismissal. See Bell I, ECF Nos. 51, 53.

 9         On April 13, 2021, Plaintiff, now proceeding pro se, initiated the present

10   action (“Bell II”) by filing a complaint in Spokane County Superior Court against

11   the aforementioned Defendants with the addition of Defendant Sgt. Preuniger and

12   Defendant Unknown Supervisors. ECF No. 1-2. On April 26, 2021, Defendants

13   removed the action to this Court. ECF No. 1.

14         On July 12, 2021, Defendants filed the present motion for partial dismissal

15   of certain Defendants and claims based on res judicata following the Court’s order

16   on summary judgment in the prior action. ECF No. 11. On July 28, 2021, Plaintiff

17   filed two motions to add more defendants and amend his complaint. ECF Nos. 15-

18   16. Plaintiff seeks to add Spokane County Sheriff’s Department, Thomas Johnson,

19   Courtney Olson, Officer Troutment, Officer Durkin, Jessica Goodeill, RN, Richard

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 3
         Case 2:21-cv-00146-TOR   ECF No. 23    filed 08/31/21   PageID.442 Page 4 of 17




 1   Meyer, and Lt. Wohl. ECF Nos. 15-16. The parties timely filed their respective

 2   responses and replies to the motions. ECF Nos. 12, 19-21.1

 3                                      DISCUSSION

 4        A. Motion for Partial Dismissal

 5           Defendants move to partially dismiss Plaintiff’s complaint under Federal

 6   Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. ECF No.

 7   11 at 4. Specifically, Defendants assert that res judicata preclude Plaintiff’s claims

 8   and named defendants that the Court dismissed on summary judgment in the prior

 9   case. Bell I, ECF No. 46. Id. at 4-11. Plaintiff responds by asserting that new

10   evidence presented is sufficient to deny Defendants’ motion, Plaintiff is entitled to

11   further discovery to support his claims, and that there is no final judgment in the

12   prior case where Plaintiff voluntarily dismissed his remaining claims following

13   summary judgment. See ECF No. 12.

14           A defendant may move to dismiss a complaint for lack of subject matter

15   jurisdiction. Fed. R. Civ. P. 12(b)(1). The Ninth Circuit has recognized motions

16   premised on res judicata grounds may be brought under a Rule 12(b)(1) motion.

17

18
     1
             Plaintiff filed various memorandums in support of his motions and

19   oppositions, which the Court construes liberally as exhibits, one duplicate motion,

20   and one surreply. See ECF Nos. 14, 17-18, 22.


          ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
          DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
          AMEND ~ 4
      Case 2:21-cv-00146-TOR       ECF No. 23    filed 08/31/21   PageID.443 Page 5 of 17




 1   See Villegas v. United States, 963 F. Supp. 2d 1145, 1158 (E.D. Wash. 2013)

 2   (citing Gupta v. Thai Airways Inter. Ltd., 487 F.3d 759, 763 (9th Cir. 2007)). On a

 3   Rule 12(b)(1) motion, the Court may “consider affidavits or any other evidence

 4   properly before the court, even material extrinsic to the pleadings.” Id. at 1158

 5   (citing Ass’n. of Am. Med. Colls. v. United States, 217 F.3d 770, 778 (9th Cir.

 6   2000)).

 7         1. Judicial Notice

 8         Defendants request that this Court take judicial notice of Plaintiff’s original

 9   action, including documents such as Plaintiff’s complaint, amended complaint, and

10   this Court’s order on summary judgment. ECF No. 11 at 4.

11         Pursuant to Federal Rule of Evidence 201, “[t]he Court may judicially notice

12   a fact that is not subject to reasonable dispute because it: (1) is generally known

13   within the trial court’s territorial jurisdiction; or (2) can be accurately and readily

14   determined from sources whose accuracy cannot reasonably be questioned.” Fed.

15   R. Evid. 201(b). There is a presumption that public records are authentic and

16   trustworthy. Gilbrook v. City of Westminster, 177 F.3d 839, 858 (9th Cir. 1999);

17   see also Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (noting that

18   a court may take judicial notice of federal and state court records).

19

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 5
      Case 2:21-cv-00146-TOR      ECF No. 23     filed 08/31/21   PageID.444 Page 6 of 17




 1          Here, the Court takes judicial notice of the public records in the original

 2   action that was litigated in front of this Court and whose source cannot reasonably

 3   be questioned. See Amphibious Partners, LLC v. Redman, 534 F.3d 1357, 1361-62

 4   (10th Cir. 2008) (finding district court was particularly entitled to take judicial

 5   notice of its own order and judgment from a previous case involving the same

 6   parties).

 7          2. Res Judicata

 8          The doctrine of res judicata protects “litigants from the burden of

 9   relitigating an identical issue” and promotes “judicial economy by preventing

10   needless litigation.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979).

11   Res judicata bars claims in a subsequent action when there is: (1) an identity of

12   claims; (2) a final judgment on the merits; and (3) an identity or privity between

13   parties. Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322

14   F.3d 1064, 1077 (9th Cir. 2003). When met, res judicata “bar[s] all grounds for

15   recovery which could have been asserted, whether they were or not, in a prior suit

16   between the same parties … on the same cause of action.” Constantini v. Trans

17   World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982) (internal citation omitted).

18          a. Identity of Claims

19          As to the first element, a court considers:

20          (1) whether rights or interests established in the prior judgment would
            be destroyed or impaired by prosecution of the second action; (2)
        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 6
      Case 2:21-cv-00146-TOR       ECF No. 23    filed 08/31/21   PageID.445 Page 7 of 17




 1         whether substantially the same evidence is presented in the two
           actions; (3) whether the two suits involve infringement of the same
 2         right; and (4) whether the two suits arise out of the same transactional
           nucleus of facts.
 3

 4   Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (internal citation

 5   omitted). The fourth consideration is the most important. Id. “A plaintiff need not

 6   bring every possible claim. But where claims arise from the same factual

 7   circumstances, a plaintiff must bring all related claims together or forfeit the

 8   opportunity to bring any omitted claim in a subsequent proceeding.” Turtle Island

 9   Restoration Network v. U.S. Dep’t of State, 673 F.3d 914, 918 (9th Cir. 2012).

10         Here, Plaintiff’s claims in this action are substantially similar to the

11   amended complaint that was filed in Bell I, and which the Court granted summary

12   judgment on most of the claims. See Bell I, ECF No. 21; Bell II, ECF No. 1-2.

13   Both actions involve Plaintiff’s bar fight, Plaintiff’s arrest, and the City of

14   Spokane’s transport of Plaintiff to Spokane County jail where he was allegedly

15   injured when pulled into the police vehicle by a law enforcement officer. See id.

16   Therefore, the Court finds there is common nucleus of facts in Bell I and Bell II

17   that satisfy the identity of claims element.

18         The Court notes that Plaintiff has raised new claims involving events

19   subsequent to his arrest, against new defendants not named in the original action,

20   see ECF Nos. 1-2, 15-16. However, Defendants’ motion to dismiss is only for the

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 7
      Case 2:21-cv-00146-TOR      ECF No. 23    filed 08/31/21     PageID.446 Page 8 of 17




 1   claims that the Court ruled on in the motion for summary judgment in Bell I. ECF

 2   No. 11. Any claims the Court did not adjudicate on summary judgment in Bell I

 3   are not barred by res judicata.

 4         b. Final Judgment on the Merits

 5         As to the second element, a “final judgment on the merits is synonymous

 6   with dismissal with prejudice.” Hells Canyon Pres. Council v. U.S. Forest Serv.,

 7   403 F.3d 683, 686 (9th. Cir. 2005) (internal quotation marks and citation omitted).

 8   For purposes of res judicata, the final judgment on the merits inquiry is claim-

 9   specific. Id. In Hells Canyon, the Ninth Circuit recognized that a district court’s

10   granting of summary judgment on a specific claim constitutes a final judgment on

11   the merits for the purposes of that claim. Id. at 686, 690.

12         Here, the Court granted summary judgment in favor of Defendants on the

13   following of Plaintiff’s claims: (1) excessive force in violation of the Fourth

14   Amendment as to all Defendants except Defendant Officer Christensen, (2) failure

15   to intervene in violation of the Fourth Amendment as to all Defendants, (3) cruel

16   and unusual punishment in violation of the Eighth Amendment as to all

17   Defendants, (4) failure to provide adequate medical care in violation of the

18   Fourteenth Amendment as to all Defendants, (5) failure to provide a police report

19   or internal affairs investigation as to all Defendants, and (6) battery and gross

20   negligence or willful and wanton misconduct in violation of state law as to all

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 8
      Case 2:21-cv-00146-TOR       ECF No. 23   filed 08/31/21   PageID.447 Page 9 of 17




 1   Defendants except Defendants Officer Christensen and the City of Spokane. See

 2   Bell I, ECF No. 46. As a result, those claims were dismissed with prejudice. Bell

 3   I, ECF No. 46 at 23. The only claims that survived were Plaintiff’s Fourth

 4   Amendment and related state tort claims for excessive force based on the

 5   allegation that Officer Christensen grabbed the Plaintiff’s handcuffs and dragged

 6   him into the vehicle, thereby breaking Plaintiff’s clavicle. Bell I, ECF No. 46 at

 7   23.

 8         Plaintiff’s argument that the case was dismissed without prejudice following

 9   his Rule 41(a)(2) stipulated voluntary dismissal ignores that the Court dismissed

10   claims with prejudice prior to his voluntary dismissal. ECF No. 12 at 13. As

11   stated supra, res judicata is claim specific. Hells Canyon, 403 F.3d at 686. The

12   Court dismissed the majority of Plaintiff’s claims with prejudice on summary

13   judgment: dismissal with prejudice is synonymous to a final judgment on the

14   merits as to those claims. Id. Accordingly, Plaintiff cannot plead those claims

15   anew just because he voluntarily dismissed his remaining claims under Rule

16   41(a)(2) without prejudice.

17         In sum, the Court made a final judgment on the merits in Bell I as to

18   Plaintiff’s claims of (1) excessive force in violation of the Fourth Amendment as to

19   all Defendants except Defendant Officer Christensen, (2) failure to intervene in

20   violation of the Fourth Amendment as to all Defendants, (3) cruel and unusual

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 9
     Case 2:21-cv-00146-TOR       ECF No. 23    filed 08/31/21   PageID.448 Page 10 of 17




 1   punishment in violation of the Eighth Amendment as to all Defendants, (4) failure

 2   to provide adequate medical care in violation of the Fourteenth Amendment as to

 3   all Defendants, (5) failure to provide a police report or internal affairs investigation

 4   as to all Defendants, and (6) battery and gross negligence or willful and wanton

 5   misconduct in violation of state law as to all Defendants except Defendants Officer

 6   Christensen and the City of Spokane. See Bell I, ECF No. 46.

 7         c. Identity or Privity of Parties

 8         As to the third element, privity of parties exists when “a person [is] so

 9   identified in interest with a party to former litigation that he represents precisely

10   the same right in respect to the subject matter involved.” United States v. Bhatia,

11   545 F.3d 757, 759 (9th Cir. 2008) (internal quotation marks and citation omitted).

12   Here, the defendants in the first action (Defendants City of Spokane, J.

13   Christensen, D. Dunkin, and E. Kannberg) are all named defendants in the present

14   action. See Bell I, ECF No. 21; Bell II, ECF No. 1-2. Therefore, there is no

15   dispute that the identity of parties is met with respect to the aforementioned

16   Defendants.

17         Finding all elements met, the Court concludes that res judicata bars

18   Plaintiff’s claims previously brought in Bell I that the Court dismissed with

19   prejudice on summary judgment. As a result, the following claims are barred in

20   this action: (1) excessive force in violation of the Fourth Amendment as to all

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 10
     Case 2:21-cv-00146-TOR       ECF No. 23    filed 08/31/21   PageID.449 Page 11 of 17




 1   Defendants except Defendant Officer Christensen, (2) failure to intervene in

 2   violation of the Fourth Amendment as to all Defendants, (3) cruel and unusual

 3   punishment in violation of the Eighth Amendment as to all Defendants, (4) failure

 4   to provide adequate medical care in violation of the Fourteenth Amendment as to

 5   all Defendants, (5) failure to provide a police report or internal affairs investigation

 6   as to all Defendants, and (6) battery and gross negligence or willful and wanton

 7   misconduct in violation of state law as to all Defendants except Defendants Officer

 8   Christensen and the City of Spokane.

 9         As discussed infra, Plaintiff seeks to add several defendants who were not

10   named in the first action. Some of the newly added defendants appear to be

11   employees of Spokane County and a hospital. See ECF No. 15-16. Therefore, the

12   Court finds that res judicata will not apply to the newly named defendants as they

13   do not appear to be in privity with the originally named defendants.

14      B. Motions to Amend Complaint

15         On July 28, 2021, Plaintiff filed two motions to add defendants and amend

16   his complaint. See ECF Nos. 15-16. Defendants oppose Plaintiff’s attempt to add

17   Lts. Meyer and Wohl, ECF No. 16, on the grounds that such amendments would be

18   futile. ECF No. 21 at 5-8. The Court agrees.

19

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 11
     Case 2:21-cv-00146-TOR      ECF No. 23    filed 08/31/21   PageID.450 Page 12 of 17




 1         Rule 15(a)(2)2 instructs courts to “freely give leave [to amend] when justice

 2   so requires.” “This policy is to be applied with extreme liberality.” Eminence

 3   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal citation

 4   and quotation marks omitted). However, a court may deny leave to amend “due to

 5   undue delay, bad faith or dilatory motive on the part of the movant, repeated

 6   failure to cure deficiencies by amendments previously allowed, undue prejudice to

 7   the opposing party…, and futility of amendment.” Zucco Partners, LLC v.

 8   Digimarc Ltd., 552 F.3d 981, 1007 (9th Cir. 2009) (internal citation and quotation

 9   marks omitted). In reviewing pleadings of a pro se plaintiff in a civil rights case,

10   the Court must afford the plaintiff “the benefit of any doubt.” Hebbe v. Pliler, 627

11   F.3d 338, 342 (9th Cir. 2010).

12         Federal Rule of Civil Procedure 15(a) governs amendment of the pleadings

13   prior to the court’s filing of a pretrial scheduling order. Johnson v. Mammoth

14   Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). After entry of the

15   scheduling order, a party may seek leave to amend the pleadings only if they first

16   satisfy the “good cause standard” of Rule 16(b)(4). See id., 975 F.2d at 608; see

17   also Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause

18

19
     2
           The time to amend once as a matter of course has passed. Fed. R. Civ. P.

20   15(a)(1).


         ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
         DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
         AMEND ~ 12
     Case 2:21-cv-00146-TOR      ECF No. 23    filed 08/31/21   PageID.451 Page 13 of 17




 1   and with the judge’s consent.”). Here, the time within which to file a motion to

 2   amend the pleadings or add parties expired on August 6, 2021. See Jury Trial

 3   Scheduling Order, ECF No. 10 at 3. Plaintiff filed his motions to amend on July

 4   28, 2021. Therefore, Rule 15’s liberal amendment standard applies.

 5         A Section 1983 claim requires “personal participation” in the alleged

 6   violation of constitutional rights. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

 7   1989). A supervisor may be liable if (1) he has personal involvement in the

 8   constitutional deprivation, or (2) there is sufficient causal connection between the

 9   supervisor’s wrongful conduct and the constitutional violation. Hansen v. Black,

10   885 F.2d 642, 646 (9th Cir. 1989).

11         First, Plaintiff alleges Lt. Meyer reviewed a police report after Plaintiff’s

12   arrest and generally failed to report his injury or take any action that were alleged

13   in the report “per Policy and Procedure demands.” ECF No. 16 at 2. Plaintiff fails

14   to allege that Lt. Meyer personally participated in a deprivation of his

15   constitutional rights or that there is any sufficient causal connection between his

16   review of a police report and the claimed constitutional violations. Hansen, 885

17   F.2d at 646. At most, Plaintiff alleges vicarious liability, which is not allowed

18   under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

19         Second, Plaintiff alleges that Lt. Wohl was “made aware” that Plaintiff was

20   injured, “may have started an investigation,” and “became aware of Plaintiff claim

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 13
     Case 2:21-cv-00146-TOR       ECF No. 23    filed 08/31/21   PageID.452 Page 14 of 17




 1   through unorthodox methods and failed to take action or report to his superiors.”

 2   ECF No. 16 at 3. Similarly, Plaintiff fails to allege Lt. Wohl was personally

 3   involved in Plaintiff’s arrest and injury or that he knew and failed to prevent it.

 4   Hansen, 885 F.2d at 646. Additionally, to the extent that Plaintiff alleges Lt. Wohl

 5   failed to conduct an investigation, the Court reiterates from Bell I that Plaintiff

 6   does not have a standalone constitutional right to an internal affairs investigation.

 7   Bell I, ECF No. 46 at 16 (collecting cases).

 8         Based on these allegations, Plaintiff’s proposed amendments to add

 9   Defendant Lts. Meyer and Wohl are denied as futile. However, the Court will

10   allow Plaintiff to amend to allow the remaining Defendants and allegations set

11   forth in ECF No. 15 where there is currently no opposition to those proposed

12   amendments. Based on the liberal standards under Rule 15 and for pro se

13   plaintiffs, the Court cannot conclude that the proposed amendments set forth in

14   ECF No. 15 are futile at this time. As set forth below, Plaintiff will be allowed to

15   amend his complaint.

16      C. Opportunity to Amend

17         Unless it is absolutely clear that amendment would be futile, a pro se litigant

18   must be given the opportunity to amend his complaint to correct any deficiencies.

19   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987). Plaintiff may submit a first

20   amended complaint within thirty (30) days of the date of this Order which must

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 14
     Case 2:21-cv-00146-TOR       ECF No. 23    filed 08/31/21   PageID.453 Page 15 of 17




 1   include sufficient facts to establish federal subject-matter jurisdiction and articulate

 2   causes of action not barred by res judicata. See Broughton v. Cutter Laboratories,

 3   622 F.2d 458, 460 (9th Cir. 1980) (citations omitted).

 4         Plaintiff’s first amended complaint shall consist of a short and plain

 5   statement showing that he is entitled to relief and alleging with specificity:

 6
        (1) the specific conduct or actions of each Defendant demonstrating how each
 7
            caused or personally participated in causing a deprivation of Plaintiff’s
 8
            rights; and
 9
         (2) the specific protected rights of which Plaintiff was deprived.
10
           Further, Plaintiff shall set forth his factual allegations in separate numbered
11
     paragraphs. THIS FIRST AMENDED COMPLAINT WILL OPERATE AS A
12
     COMPLETE SUBSTITUTE FOR (RATHER THAN A MERE
13
     SUPPLEMENT TO) THE PRIOR COMPLAINT. The first amended
14
     complaint must be legibly rewritten or retyped in its entirety; it should be an
15
     original and not a copy; it may not incorporate any part of the first complaint by
16
     reference; and IT MUST BE CLEARLY LABELED THE “FIRST AMENDED
17
     COMPLAINT” and case number 2:21-CV-0146-TOR must apppear in the caption.
18
     PLAINTIFF IS CAUTIONED IF HE FAILS TO FILE WITHIN 30 DAYS AS
19
     DIRECTED, THE CASE WILL ONLY PROCEED AGAINST DEFENDANTS
20

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 15
     Case 2:21-cv-00146-TOR     ECF No. 23     filed 08/31/21   PageID.454 Page 16 of 17




 1   NAMED IN THE ORIGINAL COMPLAINT THAT HAVE NOT BEEN

 2   DISMISSED BY RES JUDICATA.

 3         Finally, Plaintiff is reminded that amendment is futile where such

 4   amendment revives claims barred by res judicata.

 5         ACCORDINGLY, IT IS HEREBY ORDERED:

 6         1. Defendants’ Fed. R. Civ. P. 12(b)(1) Motion for Partial Dismissal of

 7            Certain Defendants and Claims (ECF No. 11) is GRANTED.

 8         2. The following claims raised in Bell I are BARRED by res judicata: all

 9            Fourth Amendment claims, except the allegation that Officer Christensen

10            grabbed the handcuffs that were secured to both of Plaintiff’s wrists and

11            dragged him into vehicle, thereby breaking Plaintiff’s right clavicle; all

12            Eighth Amendment claims; all Fourteenth Amendment right to adequate

13            medical care claims; all claims regarding the failure to report injuries,

14            write reports or conduct internal affairs investigation; all § 1983

15            municipal liability claims; and all state law tort claims, except those that

16            relate to the one remaining Fourth Amendment claim.

17         3. Defendants David Dunkin, Jason Curtis, and Eric Kannberg are

18            DISMISSED with prejudice. The Clerk shall terminate them from the

19            docket.

20

       ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
       DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
       AMEND ~ 16
     Case 2:21-cv-00146-TOR     ECF No. 23    filed 08/31/21   PageID.455 Page 17 of 17




 1         4. Plaintiff’s Motion to Add Defendants and Amend Complaint (ECF No.

 2             15) is GRANTED.

 3         5. As set forth above, Plaintiff may file his First Amended Complaint

 4             within thirty (30) days of this Order. THIS FIRST AMENDED

 5             COMPLAINT WILL OPERATE AS A COMPLETE SUBSTITUTE

 6             FOR (RATHER THAN A MERE SUPPLEMENT TO) THE PRIOR

 7             COMPLAINT. Plaintiff must timely serve the First Amended

 8             Complaint on the parties named.

 9         6. Plaintiff’s Second Motion to Add Defendants and Amend Complaint

10             (ECF No. 16), is DENIED as futile.

11         The District Court Executive is directed to enter this Order and furnish

12   copies to the parties.

13         DATED August 31, 2021.

14

15
                                   THOMAS O. RICE
16                              United States District Judge

17

18

19

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL
        DISMISSAL AND GRANTING IN PART PLAINTIFF’S MOTIONS TO
        AMEND ~ 17
